United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3122
                                   ___________

Jodene LaRue,                        *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Denso Manufacturing Arkansas, Inc., *
                                     * [UNPUBLISHED]
          Appellee.                  *
                                ___________

                             Submitted: March 15, 2010
                                Filed: March 18, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Jodene LaRue appeals the district court’s1 dismissal in part, and adverse grant
of summary judgment in part, of her employment-discrimination suit against Denso
Manufacturing Arkansas, Inc. (Denso). Upon de novo review, see Great Plains Trust
Co. v. Union Pac. R.R. Co., 492 F.3d 986, 990 (8th Cir. 2007) (dismissal); Jacob-Mua
v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (summary judgment), we conclude
that both the dismissal of LaRue’s age-discrimination claim and the grant of summary



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
judgment to Denso on her remaining claims were proper for the reasons the district
court stated. Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-